DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The Applicant has argued that the vinyltriethoxysilane reacts to form a polysiloxane chain as a pendant group to the resin comprising an ester bond and therefore does not represent a silyl group.  However, giving claim 1 it’s broadest reasonable interpretation the terminal group of the polysiloxane chain represents a silyl group (that is, a *-SiR3 group).  Claim 1 recites “a toner comprising resin A, resin A containing…an optionally substituted silyl group in a molecule thereof.”  As such, the resin of Isono reads on this limitation as the resin does include “an optionally substituted silyl group” in the resin molecule.  That the optionally substituted silyl group is the terminal group of a polysiloxane is not precluded by the language of pending claim 1.  The Applicant’s Arguments as pertaining to claim 2 of the instant claims is persuasive for the reasons given by the Applicant in Response as formula (1) of claim 2 precludes the polysiloxane chain taught by Isono.  As such, the Applicant’s arguments are not found persuasive over claim 1, but claim 2 is patentable over the disclosure of Isono.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono et al. (US PGP 2016/0327882).
Isono teaches a toner comprising a resin having an ester bond and a sylil group.
Toner 1 teaches a resin formed by polymerizing styrene, n-butyl acrylate a block copolymer 1 and vinyltriethoxysilane ([0192-196]).  The n-butyl acrylate monomer will provide the resin with an ester group (as will the block copolymer 1, see [0180-183]).  Furthermore, the vinyltriethoxysilane represents a silyl group that reads on the formula (1) wherein L1 represents an ethyl linkage (from the vinyl group) and R1-R3 represent ethoxy groups.  The n-butyl acrylate monomer is taught to comprise 19.8 parts of the monomer mixture and therefore is present in an amount greater than 12.0% by mass and also 15.0% by mass ([0192]).  The vinyltriethoxysilane monomer is present in an amount of 5.0 parts by mass and therefore the silicon atom content will be within the range recited in pending claim 7 ([0192]).  The block copolymer 1 is further taught to be a polyester segment ([0180-183]).  As the resin is taught to include styrene it contains a constituent derived from an aromatic ring-bearing compound ([0192]).  The resin is further taught to have a molecular weight of from 15,000 to 45,000 ([0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Isono et al. (US PGP 2016/0327882) in view of Tanaka et al. (US PGP 2017/0299972).
The complete discussion of Isono above is included herein.  Isono does no teach the use of trihydric alcohols or tribasic carboxylic acids in the block copolymer portion of the binder resin in the toners.
Tanaka teaches a toner comprising a similar resin having a block copolymer component formed from a polyester resin and also a vinyl component formed from styrene and butyl acrylate (see [0256] of Tanaka and [0192-196] of Isono).  Like Isono, Tanaka further teaches the inclusion of an organosilicon compound (although it does not form a component of the resin, [0256]).  Tanaka teaches that it is known to utilize trihydric alcohols ([0074]) and tribasic carboxylic acids ([0071]) in forming the polyester component of the block copolymer.  Tanaka further teaches that the polyester resin component is known to impart low temperature fixability while being low cost ([0067]).  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have sought to optimize the low temperature fixability of the polyester block copolymer of Isono et al. utilizing the known polyester monomers taught by Tanaka et al.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/02/2022